               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         WESTERN DIVISION


DEMARKIUS TREVELLE HODGES #136903                                   PETITIONER

V.                              CAUSE ACTION NO. 5:18-CV-96-DCB-LRA

SHONDRA MATTHEWS                                                    RESPONDENT


                                    ORDER

      Before the Court is the Petitioner DeMarkius Trevelle Hodges

(“Hodges”)’s Petition under 28 U.S.C. § 2254 for Writ of Habeas

Corpus by a Person in State Custody (Doc. 1), Respondent Shondra

Matthews (“Respondent”)’s Motion to Dismiss (Doc. 4), and United

States   Magistrate    Judge    Linda       R.     Anderson’s   Report      and

Recommendation (Doc. 5).

      Magistrate Judge Anderson recommends that Hodges’s Petition

(Doc. 1) “be dismissed with prejudice in part for failure to state

a claim upon which relief may be granted, and dismissed without

prejudice in part for failure to exhaust state court remedies and

for   presenting   civil   rights   claims       not   cognizable    on   habeas

review.” Doc. 5, p. 6.

      Hodges sues under 28 U.S.C. § 2254, claiming that he is being

held in “debtors’ prison,” violating his 6th, 8th, 13th, and 14th

amendment rights. Doc. 1, p. 5. Hodges also contends that he is

“being forced to work by the use of threat(s) and of physical
restraint, injury and through law, by respondent(s).” Doc. 1, p.

7. He requests injunctive relief, specifically requesting that the

Court   “close    down   the    Hinds      Restitution       Center;    Pascagoula

Restitution Center[;] and Greenwood Restitution Center instantly,

in good faith.” Doc. 1, p. 15.

     Respondent moves to dismiss the petition for failure to

exhaust state court remedies as required under the Antiterrorism

and Effective Death Penalty Act of 1996 (AEDPA) and for other

reasons. See Doc. 4.

     No objections have been filed to the Report and Recommendation

of the Magistrate Judge. In fact, the Report and Recommendation

mailed to Hodges has been returned as undeliverable. See Doc. 6.

A court is not required to delay disposition of a case until a

petitioner     decides   to    provide     his     current   address.    Sambe    v.

Gonzales, 2006 WL 3751153, at *1; see Childers v. Bowles, 2002 WL

1489501, at * 1 (N.D. Tex. July 9, 2002). A pro se prisoner’s

failure   to   inform    a    court   of     his   change    of   address   –    and

specifically, return of a pro se prisoner’s mail to the court, as

undeliverable – indicates a failure to meet his obligation to press

forward with the litigation and failure to prosecute his case

expeditiously. Sambe, 2006 WL 3751153, at *1; see Edwards v. Harris

County Sheriff’s Dept., 864 F.Supp. 633, 637 (S.D. Tex. 1994).




                                         2
     Having reviewed Hodges’s Petition, the Respondent’s Motion to

Dismiss,   and      Magistrate   Judge     Anderson’s   Report   and

Recommendation, the Court agrees that the Petition (Doc. 1) should

be dismissed with prejudice in part for failure to state a claim

upon which relief may be granted and dismissed without prejudice

in part for failure to exhaust state court remedies and for

presenting civil rights claims not cognizable on habeas review.

See Doc. 5, pp. 3-6.

     Accordingly,

     IT IS HEREBY ORDERED that Magistrate Judge Linda R. Anderson’s

Report and Recommendation (Doc. 5) is ADOPTED as the findings and

conclusions of this Court;

     IT IS FURTHER ORDERED that a Final Judgment dismissing the

Petition (Doc. 1) in part, without prejudice, and in part, with

prejudice, will be entered on even date herewith;

     SO ORDERED this the 5th day of June, 2019.

                                         _/s/ David Bramlette________
                                         UNITED STATES DISTRICT JUDGE




                                  3
